Citation Nr: 0904937	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 
30, 1999, for a 70 percent evaluation for major depressive 
disorder (MDD).

2.  Entitlement to an effective date earlier than December 
30, 1999, for a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which granted a 70 percent rating for 
MDD and granted TDIU, assigning an effective date of February 
2, 2005 for both awards.  During the course of the appeal 
period but before the case was sent tot the Board, the RO 
granted an effective date of December 30, 1999 for both 
awards.  

Before the August 2005 rating was issued, the RO had issued a 
rating decision in February 2005 which implemented a January 
2005 decision of the Board which had granted service 
connection for MDD.  In implementing the decision of the 
Board, the RO granted a 50 percent disability rating for MDD 
and assigned an effective date of March 29, 1994.  The 
veteran did not appeal this rating decision.

However, shortly thereafter, in February 2005, the veteran 
requested an increased rating for MDD.  After developing 
evidence in connection with this claim, the RO, in the August 
2005 rating decision, granted an increased rating of 70 
percent for MDD, effective from the date of the claim for 
increase, i.e., February 2, 2005, and the RO also granted 
TDIU effective from the same date.  The veteran appealed the 
effective date assigned in this decision to the Board, 
contending that the effective dates for the 70 percent rating 
and TDIU should be earlier.

As noted above, during the course of the appeal, the RO, in a 
February 2007 rating decision, granted an earlier effective 
date of December 30, 1999, for the 70 percent evaluation for 
MDD and for TDIU.  The case was referred to the Board for 
appellate review. 
A hearing was held in September 2007, at the Portland RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record does not reflect that it was factually 
ascertainable prior to December 30, 1999, that the veteran's 
service-connected major depressive disorder was productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment 
thinking or mood and an inability to establish and maintain 
effective relationships.

3.  There is no evidence that the veteran was unemployable 
due to his service-connected major depressive disorder prior 
to December 30, 1999.


CONCLUSIONS OF LAW

1.  The requirements for an earlier effective date prior to 
December 30, 1999, for the assignment of a 70 percent 
evaluation for service-connected MDD have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.400, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 
(2008).

2.  The requirements for an effective date prior to December 
30, 1999, for the grant of TDIU have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.155, 3.157, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Nevertheless, in this case, the veteran is challenging the 
effective date for the grant of the assigned 70 percent 
evaluation for major depressive disorder and the grant of 
TDIU.  If, in response to notice of its decision on a claim 
for which VA has already given the § 5103 notice, VA receives 
a notice of disagreement that raises a new issue, § 7105 (d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but § 5103 does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03 (December 22, 2003).  Thus, because the 
notice that was provided before the 70 percent evaluation for 
major depressive disorder and TDIU were granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Therefore, the Board finds that under the holding 
in VAOPGCPREC 8-03, further notice from VA to the veteran is 
not required with regard to his claims for an earlier 
effective date for the grant of a 70 percent evaluation for 
major depressive disorder and TDIU.


LAW AND ANALYSIS

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date; otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. 
Gober, 10 Vet. App. 511 (1997).

In VAOPGCPREC 12-98 (Sept. 23, 1998), the General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence established that the increase in the 
degree of disability had occurred.  That section was intended 
to be applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

New and material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b).  
Where a claim is granted based on new and material evidence 
received within an appeal period or prior to an appellate 
decision, the effective date shall be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q).

In this case, the veteran seeks earlier effective dates for a 
70 percent rating for MDD and for TDIU, both effective as of 
December 30, 1999.  As noted in the Introduction to this 
decision, the RO, in a February 2005 rating decision, 
assigned an initial rating of 50 percent for MDD, effective 
March 29, 1994, in implementing a January 2005 decision of 
the Board which granted service connection for MDD after a 
lengthy appeal period since the claim for service connection 
had been filed in March 1994.  The veteran did not appeal the 
February 2005 rating decision but instead submitted a claim 
for an increased rating for MDD that same month.  

After development of the evidence, the RO granted a 70 
percent rating and TDIU in the August 2005 rating decision 
and assigned February 2, 2005, as the effective date for both 
the 70 percent rating and for TDIU because that was the date 
the veteran submitted his claim for increase following the 
February 2005 rating decision.  The veteran has filed a 
timely appeal of the effective date assigned in the August 
2005 rating decision, and therefore he has not improperly 
raised a freestanding claim for an earlier effective date in 
an attempt to overcome the finality of unappealed rating 
decisions assigning effective dates for benefits granted.  
Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).

However, the Board notes that, where a claim is received in 
the appeal period of a rating decision which adjudicated the 
same issue and that claim is subsequently granted based on 
new and material evidence, an effective date may be set as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q).  Therefore, during the appeal period of the 
August 2005 rating decision, the RO examined the evidence in 
this case to determine when the effective date for the MDD 
rating and TDIU should be set without regard to the February 
2005 rating decision.  Thus, in effect the August 2005 rating 
decision was the decision which implemented the Board's 
January 2005 decision granting service connection for MDD by 
assigning an initial rating for MDD as of the date that 
service connection was established, i.e., March 29, 1994.  

In assigning an initial rating for a disability at the time 
that service connection for that disability is granted, 
evidence contemporaneous with the claim for service 
connection is the most probative of the degree of disability 
existing at that time should be the evidence used to decide 
an original rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  Where VA 
determination of an initial rating for a disability involves 
the examination of evidence over a long period of time-as 
here where the time between the claim for service connection 
for MDD in 1994 and the grant of service connection by the 
Board in 2005 spanned more than a decade--a claimant may 
experience multiple distinct degrees of disability that would 
result in different levels of compensation from the time the 
original claim was filed until a final decision on that claim 
is made.  Cf. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the RO, in effect, has assigned a "staged" 
rating for MDD in assigning a 50 percent rating from the date 
of the claim for service connection, i.e., March 29, 1994, 
and a 70 percent rating and TDIU from December 30, 1999.  The 
veteran has appealed the December 30, 1999, effective date 
for the 70 percent rating and TDIU, alleging that that 
effective date should be earlier.

Since effective dates for disability ratings are established 
based on "facts found" or as of the date that it is 
"factually ascertainable" that a certain degree of 
disability is shown for the particular disability at issue, 
the Board has based its decision below on the pertinent 
evidence from March 1994 to December 30, 1999, to determine 
whether it was factually ascertainable from that evidence 
that the criteria for a 70 percent rating for MDD and the 
requirements for TDIU were met earlier than that date.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

I.  Major Depressive Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that December 
30, 1999, is the correct date for the assignment of the 70 
percent disability evaluation for the veteran's service-
connected major depressive disorder.  The veteran has alleged 
that he is entitled to an earlier effective date prior to 
December 30, 1999, for the assignment of the 70 percent 
disability evaluation.  Specifically, he contends that the 
effective date for the 70 percent evaluation should be March 
29, 1994, the date his claim for service connection for major 
depressive disorder was received.  However, there is no basis 
under the governing legal criteria to establish that such an 
earlier effective date is warranted.

After reviewing the evidence of record, the Board finds that 
the veteran first presented his claim for service connection 
for major depressive disorder in a statement received in 
March 1994.  The record does not contain any statement or 
action dated earlier than March 1994, indicating intent to 
file a claim for service connection pertaining to this 
disability.  In fact, this statement was the first document 
in the veteran's claims folder.  As such, intent to file a 
claim for service connection for major depressive disorder 
was first expressed in the March 1994 statement.  

The effective date for a disability evaluation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred when a claim is 
received within one year from such date otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Thus, 
the Board must determine whether it was factually 
ascertainable that the medical evidence reflected that the 
veteran was entitled to a 70 percent disability evaluation 
for his service-connected major depressive disorder prior to 
December 30, 1999.

As noted above, the veteran's major depressive disorder is 
currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9434.  Under that diagnostic code, a 50 percent 
disability rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In this case, the medical evidence of record does not 
indicate that the veteran's service-connected major 
depressive disorder was productive of occupational or social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships prior to 
December 30, 1999.  As such, the Board finds that it was not 
factually ascertainable that the veteran satisfied the 
necessary criteria for a 70 percent disability evaluation for 
his service-connected major depressive disorder for the 
period prior to December 30, 1999.  In this regard, the Board 
notes that VAMC treatment records from April to October 1994 
note that the veteran experienced depression, sleep 
disturbances, feelings of self-doubt and worthlessness, mood 
swings, some suicidal thoughts with no intent to act, and 
some manic behavior, but that he was reasonably stable, 
employed and was accepted into a PhD program.  Furthermore, a 
review of the record reflects that the veteran was not 
receiving treatment for his major depressive disorder from 
October 1994 until approximately November 1999.  In this 
regard, at his September 2007 personal hearing, the veteran 
testified that he was only treated at VA for his major 
depressive disorder from 1994 to 1999.  However, the 
veteran's VAMC treatment records do not reflect any treatment 
for major depressive disorder during that time.  In November 
1999, the veteran was seen at the VAMC Portland complaining 
of low mood and depression.  It was determined that the 
veteran needed further evaluation, but the veteran stated 
that he could wait for that appointment.  Such an evaluation 
was conducted on December 30, 1999, at which time a GAF score 
of 35 was assigned and it was determined that the veteran was 
unable to establish and maintain effective work 
relationships.

Thus, although the veteran did exhibit some of the criteria 
for a 70 percent rating, such as suicidal ideation and 
depression, his overall disability picture more nearly 
approximated the criteria for a 50 percent rating prior to 
December 30, 1999.  See Maurehan, supra.  In other words, 
although the veteran was found to have severe symptoms 
sufficient for a 70 percent disability rating upon evaluation 
in December 1999, there is no objective evidence 
demonstrating the manifestations and severity of the 
veteran's major depressive disorder warranted a 70 percent 
evaluation prior to that date.  As such, the effective date 
for the grant of the 70 percent rating for his service- 
connected major depressive disorder cannot be earlier than 
the first date in which it was factually ascertainable that 
his symptomatology had worsened.  See 38 C.F.R. § 3.400(b), 
(o); see also Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) 
(the date of entitlement to award of benefits, i.e., service 
connection, does not necessarily coincide with the date 
entitled to a certain rating).
Accordingly, the criteria for an earlier effective date for 
the assignment of 70 percent evaluation for the veteran's 
service-connected major depressive disorder have not been 
met, and the benefit sought on appeal must be denied.

II.  TDIU

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that December 
30, 1999, is the correct date for the grant of TDIU.  
Although the veteran has alleged that he is entitled to an 
earlier effective date of March 29, 1994 for the grant of 
TDIU, there is no basis under the governing legal criteria to 
establish that an earlier effective date is warranted.

The veteran was granted TDIU in an August 2005 rating 
decision, which also granted the veteran a 70 percent 
disability evaluation for his service-connected major 
depressive disorder, effective February 2, 2005, the date VA 
received the veteran's claim for an increased disability 
rating for his major depressive disorder.  The veteran then 
appealed the effective date assigned, and in a February 2007 
rating decision, an earlier effective date of December 30, 
1999 was assigned.

As previously indicated, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim.  As such, the Board must determine whether 
the veteran would have been entitled to TDIU prior to 
December 30, 1999.

The Board observes that the veteran has one service-connected 
disability rated as greater than 60 percent disabling as of 
December 30, 1999.  In this regard, the veteran was assigned 
a 70 percent disability evaluation for his service-connected 
major depressive disorder, effective December 30, 1999.  As 
such, the veteran met the objective criteria for TDIU 
effective December 30, 1999.  38 C.F.R. § 4.16(a).

The central inquiry in a TDIU claim is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's education, special training, and 
previous work experience, but not to age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R.  
§§ 3.341, 4.16, 4.19 (2006); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question, however, is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet App. at 363.

In this case, the evidence of record does not establish that 
the veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities prior to December 30, 1999.  The Board does 
observe the veteran's testimony at his September 2007 
personal hearing that he last worked in 1992, and that 
thereafter it took him eleven years to obtain his PhD, 
finishing in August 2004.  However, the evidence of record 
reflects that while obtaining his PhD, the veteran worked 
part time as an adjunct professor, and that prior to that, he 
was employed as a wine distributor as well as part time at 
Home Depot.  In fact, the veteran's 1994 VAMC treatment notes 
reflect that at that time, his wine business was very 
successful.  

Thus, although the record reflects that the veteran had 
difficulty obtaining and maintaining employment prior to 
December 30, 1999, there is no evidence to suggest that he 
was unemployable at that time.  Rather, the earliest 
reference to unemployability is not until May 2005, when a VA 
examiner stated that the veteran's social, industrial and 
emotional impairment warranted consideration for an 
unemployability rating due to the severity of his major 
depressive disorder.  As such, the veteran has not been shown 
to have been unemployable due to his service-connected major 
depressive disorder prior to December 30, 1999.  38 C.F.R. 
§ 4.16(a), (b).

In summary, the medical evidence does not show that the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected major 
depressive disorder prior to December 30, 1999, the date that 
his 70 percent evaluation for major depressive disorder was 
assigned.  Therefore, the Board finds that the veteran was 
not entitled to TDIU prior to December 30, 1999.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  As such, entitlement 
to an effective date prior to December 30, 1999, for the 
grant of TDIU is denied.


ORDER

Entitlement to an effective date earlier than December 30, 
1999, for a 70 percent evaluation for major depressive 
disorder is denied.

Entitlement to an effective date earlier than December 30, 
1999, for TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


